                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                 UNITED STATES DISTRICT COURT

                                   7                                NORTHERN DISTRICT OF CALIFORNIA

                                   8                                          SAN JOSE DIVISION

                                   9
                                        MELANIE G. SAN PEDRO-SALCEDO,
                                  10                                                        Case No. 5:17-cv-03504-EJD
                                                       Plaintiff,
                                  11                                                        ORDER RE DEFENDANT’S
                                                v.                                          ADMINISTRATIVE MOTION TO
                                  12                                                        INCREASE PAGE LIMIT
Northern District of California




                                        THE HAAGEN-DAZS SHOPPE
 United States District Court




                                  13    COMPANY, INC.,                                      Re: Dkt. No. 108

                                  14                   Defendant.

                                  15          Defendant has filed an administrative motion seeking leave to file a reply brief in support

                                  16   of its summary judgment motion that exceeds the 15-page limit set by Civil Local Rule 7-2(c).

                                  17   Defendant contends that good cause exists because (a) Plaintiff’s opposition brief (Dkt. No. 100)

                                  18   contains numerous, substantive footnotes that do not comply with the court’s standing order for

                                  19   civil cases, and (b) the opposition improperly relies on previously undisclosed documents. The

                                  20   court’s standing order provides that “[f]ootnotes shall be in no less than 12-point type and shall be

                                  21   double-spaced.” Standing Order § IV.A.4. Plaintiff plainly did not comply with the standing

                                  22   order, and in doing so, Plaintiff also violated the 25-page limit set by Civil Local Rule 7-2(a). The
                                       court will not consider any of the footnotes in plaintiff’s opposition. Cho v. UCBH Holdings Inc.,
                                  23
                                       2011 WL 3809903, at *18 (N.D. Cal. 2011). As to Defendants’ second argument, Civil Local
                                  24
                                       Rule 7-2(c) provides, “Any evidentiary . . . objections to the opposition must be contained within
                                  25
                                       the reply brief or memorandum.” Accordingly, neither argument justifies allowing Defendant to
                                  26
                                       file a reply brief that exceeds the page limit set by the Civil Local Rules.
                                  27

                                  28   Case No.: 5:17-cv-03504-EJD
                                       ORDER RE DEFENDANTS’ ADMINISTRATIVE MOTION TO INCREASE PAGE LIMIT
                                                                        1
                                   1          Defendant’s administrative motion is denied, and the court will not consider any footnotes

                                   2   that fail to comply with the court’s standing order.

                                   3          IT IS SO ORDERED.

                                   4   Dated: September 12, 2019

                                   5                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                   6                                                    United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:17-cv-03504-EJD
                                       ORDER RE DEFENDANTS’ ADMINISTRATIVE MOTION TO INCREASE PAGE LIMIT
                                                                        2
